Dismissed and Opinion Filed June 6, 2013




                                        S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00727-CV
                                     No. 05-13-00740-CV
                                     No. 05-13-00741-CV
                                     No. 05-13-00742-CV
                                     No. 05-13-00743-CV
                                     No. 05-13-00744-CV

                             IN RE MICHAEL DAVIS, Relator

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                 Trial Court Cause Nos. F99-99980, F99-99981, F99-99982,
                           F99-99983, F99-99984 & F99-99985

                              MEMORANDUM OPINION
                        Before Justices Moseley, Francis, and Fillmore
                                  Opinion by Justice Francis
       Relator seeks mandamus relief to compel the district clerk to send him a free copy of the

clerk’s record enabling him to pursue an out-of-time appeal or habeas.         We do not have

mandamus jurisdiction over the district clerk. See TEX. GOV=T CODE ANN. ' 22.221 (West 2010).

We DISMISS relator’s petition for writ of mandamus for want of jurisdiction.



130727F.P05


                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE